Citation Nr: 1400763	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than September 20, 2010 for the grant of a 60 percent evaluation for bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than November 11, 2010 for the grant of a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1944 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  An increase in the Veteran's bilateral hearing loss disability was not factually ascertainable prior to September 20, 2010.

2.  The Veteran's claim for a TDIU was received on March 22, 2011; entitlement to a TDIU was not reasonably raised by the record prior to this date.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than September 20, 2010 for the grant of a 60 percent evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2013).

2.  The requirements for an effective date earlier than November 11, 2010 for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, the Secretary is required to inform the appellant of the information and evidence not of record that (1) is necessary to substantiate the claim, (2) the Secretary will seek to obtain, if any, and (3) the appellant is expected to provide, if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Concerning the issue of an earlier effective date for the assignment of a 60 percent evaluation for bilateral hearing loss and a TDIU, these are "downstream" issues, as they stem from initial ratings, and the current appeal arises from the Veteran's disagreement with the effective dates originally assigned. 

In cases where service connection or an increased evaluation has been granted and the evaluation and effective date have been assigned, the underlying claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claims for earlier effective dates were appealed directly from the rating decisions which awarded the 60 percent evaluation for hearing loss and a TDIU, no further action under section 5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Factual Background

VA received the Veteran's initial informal claim for disability compensation on April 6, 2009.  He subsequently submitted a VA Form 21-526, Veteran's Claim for Compensation and/or Pension, which was received by VA on April 30, 2009.  Therein, he claimed entitlement to hearing loss, tinnitus, and combat related posttraumatic stress disorder (PTSD).

An April 2010 rating decision granted service connection for bilateral hearing loss disability and awarded a noncompensable evaluation.  Service connection for tinnitus and PTSD was denied.

The evaluation for bilateral hearing loss disability was based on an April 2010 VA examination, which reported that the following puretone thresholds were elicited:




HERTZ




500
1000
2000
3000
4000
Average
Right
20
30
40
60
80
52
Left
15
30
45
65
75
54

Speech recognition scores were 94 percent for the right ear and 90 percent for the left.

The Veteran was issued hearing aids by a VA facility in  August 2010.

In September 2010 the Veteran requested that his PTSD claim be reopened and indicated that his hearing loss was worse.  

On VA audiological examination in November 2010, the following puretone thresholds were elicited:





HERTZ




500
1000
2000
3000
4000
Average
Right
55
65
75
75
85
75
Left
65
65
75
85
105
83

Speech recognition scores were 56 percent in the right ear and 36 percent in the left.

In a March 2011 rating decision, the RO granted a 60 percent evaluation for the Veteran's bilateral hearing loss disability, effective September 20, 2010.  It explained that the effective date was based on the date of receipt of the Veteran's September 2010 claim for increase.

In March 2011, the Veteran submitted a statement indicating that he wished to be considered for a TDIU, noting that he could not work due to his service-connected hearing loss.  He also stated that the effective date should be May 1, 2009.

In May 2011, the Veteran submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Therein, he indicated that he was prevented from securing or following any substantially gainful occupation due to hearing loss.  In a separate May 2011 statement, the Veteran indicated that his hearing had affected his employment for more than 40 years, and that it had become dangerous to enter into plywood mills because of all the heavy equipment.  

A May 2011 VA treatment record, submitted by the Veteran in June 2011, indicates a diagnosis of PTSD.  

On VA psychological examination in November 2011, the Veteran was diagnosed with PTSD.  The examiner specified that the Veteran had occupational and social impairment with deficiencies in most areas.  He noted that the Veteran evidenced significant interpersonal dysfunction, including irritability and angry outbursts, which in the past had included violence or threats of violence.  He indicated that those symptoms, along with severe sleep disturbance, extreme intrusive thoughts, and regular flashbacks, had contributed to a very poor quality of life.

In January 2012, the RO granted service connection for PTSD and assigned an effective date of April 1, 2009, the date of receipt of the Veteran's claim for service connection.  A TDIU was also granted; the RO assigned an effective date of November 11, 2010.  It noted that the effective date for the TDIU was based on the VA audiological findings showing that bilateral hearing loss had significantly worsened.

In November 2013, the Veteran argued that his PTSD had also affected his employability, and that either his PTSD or his hearing loss would provide sufficient reason to grant a TDIU.  On that basis, he maintained that the effective date of the TDIU should be the date of receipt of his claim for service connection.

Analysis

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) ; see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  The Court and VA General Counsel  have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. § 5110(b)(2); Harper at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

A claim for TDIU is a claim for increased compensation if the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA, or evidence from a private physician, will be accepted as an informal claim for benefits. In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination. In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

	Bilateral Hearing Loss Disability

The Veteran argues that an effective date earlier than September 20, 2010 is warranted for the grant of the 60 percent evaluation for his bilateral hearing loss disability.  

The Board notes that to evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In this case, the Veteran underwent a VA examination in response to his April 2009 claim.  The results of that examination indicated that a noncompensable evaluation was for application.  It was not until the November 2011 VA examination that puretone thresholds and speech recognition scores indicated that a 60 percent evaluation was warranted.  In essence, it was not factually ascertainable prior to the November 2011 that the Veteran's bilateral hearing loss warranted the higher evaluation.  Nonetheless, the RO set the effective date of the increased evaluation as the date of receipt of the Veteran's September 2010 correspondence indicating that his hearing loss had worsened.  The objective evidence did not support a compensable evaluation at the time of the initial rating decision.  It was not until the subsequent VA examination that the medical evidence supported the currently assigned 60 percent evaluation.  Thus, under the law, an effective date earlier than September 10, 2010, the date of receipt of the Veteran's correspondence construed by the RO as a claim for increase, is not warranted. 

	TDIU

The Veteran asserts that the effective date of the grant of a TDIU should be the date of receipt of his April 2009 claim of entitlement to service connection for PTSD.  He argues that his PTSD also had an effect on his employability, and that the proper effective date is the date of receipt of his claim for that disability.  

In essence, the proper effective date for the TDIU is the later of the date of receipt of the TDIU claim, the date within one year prior to receipt of the claim when an increase in disability occurred such that the Veteran was unable to secure or maintain substantially gainful employment, or the date on which entitlement to TDIU first arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Since the Veteran's claim for TDIU was received on March 22, 2011, the earliest possible effective date to which the Veteran may be entitled is March 22, 2010.  

The Board acknowledges the Veteran's argument that the effective date of the TDIU should be the date of receipt of his original claim of entitlement to service connection, which included the subsequently granted claim for PTSD.  The Board observes that in Rice, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board further notes that a claim for TDIU is a claim for increased compensation if the "disability upon which entitlement to TDIU is based has already been found to be service connected."  In this case, the Veteran's specific claim for a TDIU predated the grant of service connection for PTSD.  Specifically, the TDIU claim was received by the RO in March 2011, and indicated that unemployability was due to the service-connected hearing loss.  Service connection for PTSD was subsequently granted by a January 2012 rating decision.  

The issue of a TDIU was not raised in the Veteran's initial April 2009 disability claim, in his June 2010 notice of disagreement, or in the September 2010 correspondence which requested reconsideration of his PSTD claim and a higher evaluation for hearing loss.  Thus, the Board concludes that the November 11, 2010 effective date assigned by the RO based on factually ascertainable evidence of an increase in disability, is proper.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim for an earlier effective dates for the 60 percent evaluation for bilateral hearing loss and a TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than September 20, 2010 for the grant of a 60 percent evaluation for bilateral hearing loss disability is denied.

Entitlement to an effective date earlier than November 11, 2010 for the grant of a TDIU is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


